UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7389


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KYLE MORRELL BRIGGS, a/k/a Gangster,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, Chief District
Judge. (4:11-cr-02161-TLW-1)


Submitted:   December 19, 2013            Decided:   December 24, 2013


Before SHEDD, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kyle Morrell Briggs, Appellant Pro Se.   Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kyle   Morrell    Briggs       appeals    the    district     court’s

orders denying his motion to compel the Government to file a

Federal Rule of Criminal Procedure 35(b) motion for reduction of

sentence and his motion for reconsideration.                 We have reviewed

the record and find no reversible error.              Accordingly, we affirm

for the reasons stated by the district court.                United States v.

Briggs, 4:11-cr-02161-TLW-1 (D.S.C. June 25, 2013 & Aug. 20.

2013).     We dispense with oral argument because the facts and

legal    contentions    are   adequately     presented      in   the    materials

before   this   court   and   argument     would     not   aid   the   decisional

process.



                                                                         AFFIRMED




                                       2